[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            MAY 15, 2007
                             No. 06-15979                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                    D. C. Docket No. 06-00010-CR-1-1

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

FRANK EMERY REEVES,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                              (May 15, 2007)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Frank Emery Reeves appeals his sentence of imprisonment for 288 months

for possession of heroin with intent to distribute, 21 U.S.C. §§ 841(a)(1), (b)(1)C),

and possession of firearms and ammunition by a convicted felon, 18 U.S.C. §§

922(g), 924(e). Reeves argues that the use of acquitted conduct to enhance his

sentence was unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.

Ct 2348 (2000), Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531 (2004),

United States v. Booker, 543 U.S. 220, 128 S. Ct. 738 (2005), and Cunningham v.

California, 549 U.S. ___, 127 S. Ct 856 (2007). We affirm.

      We review the application of the sentencing guidelines by the district court

de novo. United States v. Crawford, 407 F.3d 1174, 1178 (11th Cir. 2005).

      Reeves argues that his acquittal on the charge of using a firearm in

furtherance of a drug trafficking crime prevented the district court from enhancing

his sentence based on that conduct. Reeves’s argument fails. Relevant acquitted

conduct can be taken into account at sentencing as long as the acquitted conduct is

proved by a preponderance of the evidence, and the district court does not impose a

sentence that exceeds what is permitted by the jury verdict under the United States

Code . United States v. Duncan, 400 F.3d 1297, 1304–05 (11th Cir. 2005).

      The jury’s verdict permitted a sentence of life imprisonment, see 18 U.S.C. §

924(e), and the district court found by a preponderance of the evidence that Reeves



                                          2
possessed a firearm in connection with a drug trafficking crime. Reeves does not

challenge this factual finding. The 288-month sentence imposed by the district

court did not exceed the sentence permitted by the verdict of the jury. The district

court did not err when it considered relevant acquitted conduct, established by a

preponderance of the evidence, when it calculated Reeves’s sentence.

      Reeves’s sentence is

      AFFIRMED.




                                          3